This writer is unable to agree with the opinion and conclusion reached by the majority opinion.
The general law is that courts are reluctant to set aside the results of an election once the results are tabulated and filed. The rule has been universal that the courts would not interfere in the basence of fraud or where some duly qualified elector was not permitted to cast a ballot. Long ago this court declared in Carn v. Moore, 74 Fla. 77, 76 So. 337:
". . . Our election laws, like all others, contain two classes of requirements and prohibitions. Over one the elector can exercise no control, over the other he can. He should be held to strict accountability for such things as are within his control, but not for those things which public officials are required to do. A voter may sacrifice his right to have his ballot accepted and counted for wrongful or illegal acts on his *Page 922 
part, but he is not to be deprived of his constitutional rights by the neglect or wilful wrong of a public officer charged with the duty of supplying him with the means or the opportunity of expressing his choice. The attack on this election, is purely technical, as no fraud was established, nor was it shown that a single voter was prevented from expressing his choice, or that had the ballots not been printed as they were, the result would have been different. . . ."
We have many times differentiated irregularities in matters of procedure leading up to the election and irregularities transpiring in and about the conduct of the election. See Pearson v. Taylor 159 Fla. 775, 32 So. 2d 826 and cases there cited.
The case now before us presents a highly technical matter which in no way affected the manner in which the election was held neither did it affect the results. No elector is complaining. No one was disfranchised. Apparently every qualified elector voted his choice as desired. No fraud or even irregularity is charged in conducting the election. The returns were made and respondents were duly appointed, qualified and proceeded to discharge their duties. At this juncture the co-relators, County Commissioners, institute this proceeding in the name of the Attorney General seeking to impeach their own official act. To thus state the case is to decide it. If there can be a case where the law of estoppel applies this is it. See the law of estoppel in election cases, 18 Am. Juris., Sec. 280.